 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.36
Partial Assignment of the Amended and Restated License and Supply Agreement
     This Partial Assignment Agreement (the “Partial Assignment”) is made and
entered into this 7th day of September, 2006 (the “Assignment Effective Date”),
amongst GTx, Inc., a corporation existing under the laws of the State of
Delaware and having its principal offices at 3 North Dunlap Avenue, Van Vleet
Building, Memphis, Tennessee 38163, USA (“GTx”), Orion Corporation, a
corporation existing under the laws of Finland and having its principal office
at Orionintie 1, 02200 Espoo, Finland (“Orion”), and Ipsen Limited, a company
organized under the laws of England and having its principal offices at 190 Bath
Road, Slough SL1 3XE, United Kingdom, (“Ipsen”). GTx, Orion, and Ipsen may
hereinafter be referred to individually as a “Party,” or collectively as the
“Parties.”
     Whereas, GTx and Orion have entered into the Amended and Restated License
and Supply Agreement dated the 1st day of January, 2005, which has been further
amended on May 26, 2006 and June 30, 2006 (collectively, hereinafter referred to
as the “Orion Agreement”) pertaining to the license and supply of Toremifene
based products;
     WHEREAS, GTx and Ipsen have entered into a Collaboration and Licensing
Agreement, dated as of September 7, 2006 (the “Sublicense Agreement”), whereby
GTx has sublicensed to Ipsen rights to develop and commercialize Toremifene
based products in the European Territory (as hereinafter defined);
     Whereas, GTx desires to assign to its European partner, Ipsen, certain
supply rights and obligations under the Orion Agreement solely as necessary to
allow Orion to supply Ipsen with Toremifene based products for sale in the
European Territory;
     Whereas, Orion wishes to consent to this partial assignment and to release
GTx from any obligations with respect to the rights assigned to, and obligations
assumed by, Ipsen hereunder; and
     Whereas, the Parties wish that all other terms and conditions of the
Agreement shall remain unchanged and shall be retained in full force and effect
unless specifically agreed otherwise herein.
     Now, therefore, in consideration of the promises and the mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.



--------------------------------------------------------------------------------



 



     1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings given them in the Orion Agreement.
          (a) As used herein, the term “European Territory” shall mean the
European Union (as defined in Section 1.9 of the Orion Agreement), Switzerland,
Norway, Iceland and Lichtenstein and the Commonwealth of Independent States
(which for purposes hereof means Russia, Belarus, Ukraine, Moldova, Kazakhstan,
Azerbaijan, Armenia, Kyrgyzstan, Uzbekistan, Tajikistan and Georgia).
          (b) As used herein, the term “GTx Territory” shall mean the United
States and all other parts of the world, except the European Territory.
     2. CONDITIONAL EFFECTIVENESS OF PARTIAL ASSIGNMENT. The effectiveness of
this Partial Assignment shall be conditioned on Ipsen and GTx fully executing
the Sublicense Agreement.
     3. Partial Assignment of Supply Rights and Obligations.
          (a) Applicable Territory: This Partial Assignment is being executed by
the Parties for the purpose of GTx assigning to Ipsen certain rights and
obligations under the Orion License for the ordering, supply and payment of
Orion Products within the European Territory, as such rights and obligations are
amended in accordance with Appendix 1. The specific rights and obligations
assigned to Ipsen, as hereby amended, pertain only to the European Territory
and, unless expressly set forth to the contrary in this Assignment or Appendix 1
hereto, any provisions of the Orion Agreement which are assigned to Ipsen by GTx
shall continue to apply to GTx to define its rights and obligations within the
GTx Territory without regard to the amendments to such provisions set forth in
Appendix 1. If Ipsen shall not file its Election for the PIN Indication or if
the Sublicense Agreement is terminated pursuant to Sections 12.2(c)(ii), 12.3
and 12.4 of the Sublicense Agreement, then the Parties agree that the amendments
to the Orion License set forth in Appendix 1 shall continue to apply to the
Orion Products to be developed and commercialized by GTx within the European
Territory.
          (b) With respect to the European Territory and with effect from the
Effective Date, GTx assigns, transfers, conveys and delivers to Ipsen that
portion of GTx’s rights and obligations to those sections of the Orion Agreement
listed in Appendix 1 of this Partial Assignment, as amended in accordance with
the amendments specified in Appendix 1(the “Assigned Ipsen Supply Terms”), so
that a new agreement is entered into between Ipsen and Orion under which Ipsen
and Orion will perform the obligations contained in the Assigned Ipsen Supply
Terms and be entitled to the rights contained in such Assigned Ipsen Supply
Rights (the “Assigned Supply Agreement”).
          (c) Orion hereby consents to the assignment by GTx to Ipsen of the
Assigned Ipsen Supply Terms. Orion will, with effect from the Effective Date,
observe and perform in favour of Ipsen all liabilities and obligations set out
in the Assigned Supply Agreement to the same extent as if Ipsen had been an
original party to the Orion Agreement in relation to the Assigned Ipsen Supply
Terms, each as arise or fall to be performed on and following the Effective
Date.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2.



--------------------------------------------------------------------------------



 



          (d) GTx shall remain jointly and severally liable with Ipsen towards
Orion as regards the payment due by Ipsen in accordance with Section 14.4.2 of
the Orion Agreement, as assigned to Ipsen pursuant to Appendix 1 of this Partial
Assignment. Ipsen agrees to hold harmless and indemnify GTx for any such payment
owing to Orion and agrees to pay within thirty (30) days of GTx’s written notice
thereof any amounts which GTx shall have to pay to Orion for Ipsen on account of
GTx’s joint and several liability hereunder, with interest thereon at the rate
of interest set forth in Section 3.8 of the Sublicense Agreement.
          (e) Any terms and conditions relating to the Fareston Product under
Articles 14, 15, 17, 18 and 19 of the Orion Agreement (including any
cross-referenced provisions that may be logically applicable by reference or
incorporation in such Articles) shall not be assigned or otherwise applicable to
Ipsen. For clarity, GTx shall continue to be bound to any such provisions
relating to Fareston Product, to the extent such provisions remain in effect and
such obligations have not already been fully performed by GTx.
     4. PRODUCT DEVELOPMENT AND REGISTRATION. Orion agrees to extend to Ipsen as
a GTX Unaffiliated Sublicensee those rights it extends to GTx under Section 7 of
the Orion Agreement to assist Ipsen in its Development and regulatory activities
within the European Territory, but only to the extent set forth in such
Section 7 and further only to the extent such assistance has not previously
provided to GTx under the Orion Agreement. The Parties acknowledge that unless
Ipsen shall file its Election for the PIN Indication (as such terms are defined
in the Sublicense Agreement) within the time period set forth in the Sublicense
Agreement, GTx may again assume all rights and obligations in and to the 20 mg
Toremifene tablet for the PIN Indication, and this Partial Assignment shall
become null and void as to Ipsen with regards to the supply of the 20mg
Toremifene tablet.
     5. Ipsen’s Obligations Under the Assigned Ipsen Supply Terms. With effect
as from the Effective Date, Ipsen agrees to assume, perform and be obligated
with respect to all of the rights and obligations under the Assigned Ipsen
Supply Terms within the European Territory.
     6. Confidentiality. Confidentiality and non-use obligations between Orion
and GTx are specified in the Orion Agreement, between Gtx and Ipsen in the
Sublicense Agreement and between Orion and Ipsen in Appendix 1 of this Assigned
Supply Agreement. Orion, GTx and Ipsen understand and agree that relating to
this Partial Assignment the Parties may need to exchange information which is
confidential and/or proprietary to a Party, including without limitation the
terms and conditions of the Partial Assignment. Such confidential information so
disclosed shall be disclosed under and subject to the terms and conditions of
the aforementioned agreements and shall be kept secret and confidential as
defined in those agreements.
     7. Reservation of Rights in the GTx Territory. Notwithstanding anything to
the contrary set forth herein, GTx reserves all rights under the Orion Agreement
with respect to ordering, supply, and payment of Orion Product for sale by or on
behalf of GTx of Product in the Field (but excluding the Orion Field) in the GTx
Territory.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3.



--------------------------------------------------------------------------------



 



     8. Consent and Partial Assignment; Release of GTx. Subject to Article 3(d)
of this Partial Assignment, Orion hereby consents to the foregoing Partial
Assignment and releases GTx from any obligations under the Orion Agreement in
respect of the Assigned Ipsen Supply Terms as from the Effective Date.
     9. Effect on Orion Agreement. Except as expressly modified hereby, the
Orion Agreement shall remain in full force and effect between GTx and Orion, and
nothing in this Partial Assignment is intended to impair or alter any other
rights, obligations, or remedies of GTx and/or Orion, respectively, under the
Orion Agreement. Any future amendments or waivers under the Orion Agreement that
pertain to the Assigned Ipsen Supply Terms shall require the written agreement
of Ipsen, and Orion provided that no amendment or waiver shall adversely affect
any rights of GTx under the Orion Agreement without having first obtained GTx’s
prior written consent. Ipsen agrees to provide GTx with prompt written notice of
any amendment or waiver of the Orion Agreement entered into between Ipsen and
Orion which do not otherwise require GTx’s prior written consent, as set forth
in the preceding sentence. Orion and GTx agree that Ipsen shall have no
liability or responsibility for any acts, omissions or failures of performance
by Orion and GTx under the Orion Agreement.
     10. Term of the Assigned Supply Agreement.
          (a) Term of the Assigned Supply Agreement. The Assigned Supply
Agreement shall enter into force on the Effective Date and shall expire on a
country by country basis until the later of (a) the date of expiration or
invalidation of the last to expire or to be invalidated of the GTx Patent Rights
(as defined in the Orion Agreement) or (b) the expiration or termination of the
last to expire of the marketing or regulatory exclusivity granted by the
European Medicines Agency or other equivalent regulatory authority for the
Product (as defined in the Orion Agreement) or (c) earlier terminated in
accordance with this Section. The Assigned Supply Agreement may be terminated as
follows:
               (i) Under the terms and conditions set forth in Section 14.9 of
the Orion License, as amended and assigned to Ipsen pursuant to Appendix 1 of
this Agreement;
               (ii) Under the terms and conditions set forth in Section 16.1 of
the Orion Agreement, as amended and assigned to Ipsen pursuant to Appendix 1 of
this Agreement;
               (iii) Under the terms and conditions set for in Sections 21.2.1,
21.2.2 and 21.3 of the Orion Agreement, as amended and assigned to Ipsen
pursuant to Appendix 1 of this Agreement;
               (iv) In case of material breach of the Partial Assignment;
               (v) In case of termination of the Orion Agreement, the Sublicense
Agreement and/or the Partial Assignment, except in the event GTx shall again
acquire rights to the Orion Products, as stated in the last sentence of Section
3(a) hereof, the Assigned Supply Agreement will continue to apply to the Orion
Products to be developed and commercialized by GTx within the European
Territory.
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4.



--------------------------------------------------------------------------------



 



          (b) Effect of Termination of the Assigned Supply Agreement. This
Partial Assignment is automatically terminated and all Assigned Ipsen Supply
Terms as amended and assigned pursuant to Appendix1 shall automatically revert
back to GTx and the terms and conditions as set forth in Section 21.5 of the
Orion Agreement as amended and assigned to Ipsen pursuant to Appendix 1 shall
apply.
          (c) Amendments to the Assigned Supply Agreement. Any amendment to the
Assigned Supply Agreement shall be agreed in writing between Ipsen and Orion.
Subject to Section 9 of this Assignment, such amendment shall be communicated
for information purposes to GTx by Ipsen.
     11. OTHER AGREEMENTS
     Orion and Ipsen (and GTx, for purposes of (b) and (c) hereof) hereby agree
to use their commercially reasonable endeavors to negotiate in good faith and
under commercially reasonable terms:
          (a) [ * ];
          (b) a quality agreement (the “Quality Agreement”), as provided for in
Section 15.2 of the Orion Agreement, as amended and assigned to Ipsen pursuant
to Appendix 1 to this Agreement;
          (c) a safety data exchange agreement, as provided for in Section 19 of
the Orion Agreement, as amended and assigned to Ipsen pursuant to Appendix 1 to
this Agreement.
     12. GENERAL
          (a) Assignment. Neither Party may assign this Partial Assignment or
any of its rights hereunder, nor delegate any of its duties or obligations
hereunder, to any Third Party without the prior written consent of the other
Party, except (i) to an Affiliate in accordance with the terms of this Partial
Assignment, in which case notification thereof shall be provided to the other
Party prior to such assignment to an Affiliate, or (ii) in connection with a
merger, consolidation or similar reorganization. For clarity, this Partial
Assignment shall survive any such merger, consolidation or reorganization of
either Party with or into, another party and no consent for such merger,
consolidation or reorganization shall be needed. Neither Party shall
unreasonably withhold its consent (which shall be provided promptly after a
request is made) to any contemplated assignment if such contemplated assignment
is in connection with the sale by either Party of all or substantially all of
its assets to a Third Party. Any assignment of this Partial Assignment to an
Affiliate of the assigning Party shall not relieve the assigning Party of its
responsibilities and obligations hereunder.
          (b) Severability. In case one or more of the provisions contained in
this Partial Assignment shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Partial Assignment, but this
Partial Assignment shall be construed by limiting such invalid, illegal or
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5.



--------------------------------------------------------------------------------



 



unenforceable provision, if such is not possible, by deleting such provision
from this Partial Assignment.
          (c) Governing law and Dispute Resolution. The Partial Assignment,
including the validity, construction, interpretation and performance thereof,
shall be governed entirely by the laws of Sweden. It is the specific intent and
agreement of the Parties that the United Nations Convention on the International
Sale of Goods shall not apply to this Agreement.
Any disputes (excluding any dispute, controversy or claim arising out of or
relating to the validity, enforceability, scope or infringement of patent or
trademark rights) arising in connection with this Partial Assignment shall be
finally settled by binding arbitration under the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce, Stockholm, Sweden in accordance
with said Rules then in effect with proceedings to be held in Stockholm, Sweden
in the English language. Reasonable submission of evidence shall be permitted in
any such proceeding to the extent permitted under and consistent with such
Rules. Judgment upon any award rendered by the arbitrator(s) in such proceedings
may be issued and enforced by any court having competent jurisdiction. Any
disputes arising out of or relating to the validity, enforceability, scope or
infringement of patent or trademark rights shall be submitted for resolution by
a court of competent jurisdiction.
          (d) Execution. This Partial Assignment shall be executed by the
Parties in three (3) original counterparts, one (1) original counterpart being
retained by each Party and either of which shall be deemed sufficient to prove
the existence and terms and conditions hereof. This Agreement may be executed by
the Parties by the exchange of facsimile signature pages, with signed original
counterparts of the Partial Assignment to be exchanged by the Parties promptly
thereafter.
(SIGNATURE PAGE FOLLOWS)
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6.



--------------------------------------------------------------------------------



 



     In Witness Whereof, GTx, Ipsen and Orion have caused this Partial
Assignment to be executed and effective as of the Assignment Effective Date.

                      GTx, Inc.       Ipsen Limited    
 
                   
By:
  /s/ Mitchell Steiner       By:   /s/ Alistair Stokes    
 
 
 
Mitchell Steiner, M.D.          
 
   
Title:
  Vice-Chairman and CEO GTx, Inc.       Name:   Alistair Stokes    
 
                   
 
          Title:   Director and Chief Executive Officer    
By:
  /s/ Marc Hanover                
 
                   
 
  Marc Hanover                
Title:
  President and COO GTx, Inc.                

          Orion Corporation     ORION PHARMA    
By:
  /s/ Timo Lappalainen    
Name:
 
 
Timo Lappalainen    
 
       
Title:
  Senior Vice President    
 
       
 
       
By:
  /s/ Hannu Wennonen    
 
       
Name:
  Hannu Wennonen    
 
       
Title:
  Director    
 
       

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7.



--------------------------------------------------------------------------------



 



ASSIGNED TERMS AND RELATED AMENDMENTS
Any reference to a Section shall be construed as a reference to a Section of the
Orion Agreement as amended and assigned to Ipsen pursuant to this Appendix 1. If
there is a reference herein to any Section of the Orion Agreement which is not
otherwise hereby amended, then in those such Sections any reference to GTx shall
be construed to apply to Ipsen.

      Section   Terms and amendments
Definitions
  [ * ]
2.1.2 Manufacturing Rights Reserved
  [ * ]
7.1.2 (b) Orion Activities
  [ * ]
8.1 Confidentiality Obligation
  [ * ]
8.2 Permitted Disclosure
  [ * ]
8.3 Confidential information
  [ * ]
8.4 Duration of Confidentiality Obligation
  [ * ]
8.5 Publicity and Announcements
  [ * ]
14.1.1 Product Supply
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8.



--------------------------------------------------------------------------------



 



      Section   Terms and amendments
14.1.2 Product Delivery
  [ * ]
14.1.3 Product Shipping Instructions
  [ * ]
14.2 Orion Affiliates and Subcontractors
  [ * ]
14.3.1 Rolling Forecasts
  [ * ]
14.3.2 Excess quantities
  [ * ]
14.3.3 Minimum Quantities
  [ * ]
14.4.1 Commercial Pricing Formula
  [ * ]
14.4.2 Invoicing and Payment
  [ * ]
14.4.3 Price Changes
  [ * ]
14.5 Resale Prices
  [ * ]
14.6.1 Product Supply for Testing and Registration
  [ * ]
14.6.2 Supply of Toremifene
  [ * ]
14.7 Agreement Terms Govern
  [ * ]
14.9 Termination of Product Supply
  [ * ]
15.1 Product Warranties and Limitations
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9.



--------------------------------------------------------------------------------



 



      Section   Terms and amendments
15.2 Certificate of Analysis
  [ * ]
15.3.1 Ipsen Inspection and Analysis
  [ * ]
15.3.2 Orion Response
  [ * ]
15.4 Product storage
  [ * ]
15.5.1 Labeling
  [ * ]
15.6.1 Orion Indemnification
  [ * ]
15.6.2 Ipsen Indemnification
  [ * ]
15.7 Conditions for Indemnification
  [ * ]
15.8 Liability Insurance
  [ * ]
 
  [ * ]
 
  [ * ]
16.1 Inability to Manufacture or supply
  [ * ]
16.2 Back-up manufacturing right
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10.



--------------------------------------------------------------------------------



 



      Section   Terms and amendments
16.3 Maintenance of inventory
  [ * ]
17.1 Regulatory inspections
  [ * ]
17.2 Orion-initiated manufacturing changes
  [ * ]
17.3.1 Ipsen request for manufacturing changes
  [ * ]
17.3.2 Required manufacturing changes
  [ * ]
17.3.3 Other manufacturing changes
  [ * ]
17.4 New dosage strengths and formulation
  [ * ]
18. Recall
  [ * ]
18.3 Recall costs and expenses in EuropeanTerritory
  [ * ]
19. Adverse Drug Experiences
  [ * ]
[ * ]
21.1 Term
  [ * ]
21.1 Termination
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11.



--------------------------------------------------------------------------------



 



      Section   Terms and amendments
for Cause and 21.2.1 Bankruptcy
   
21.2.2 Material Breach
  [ * ]
21.3 Termination by Mutual Agreement
  [ * ]
21.5 Effect of termination
  [ * ]
22.1 Manner of giving notices
  [ * ]
22.2 Addresses for Notices
  [ * ]
23. Integration
  [ * ]
24. Assignment
  [ * ]
25.1 Governing law
  [ * ]
25.2 Dispute resolution
  [ * ]
25.3 Effect of commencing dispute resolution
  [ * ]
26. Limitation of damages
  [ * ]
27. Force majeure
  [ * ]
28. Relationships of Parties
  [ * ]
29. Severability
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12.



--------------------------------------------------------------------------------



 



      Section   Terms and amendments
30. Non-waiver
  [ * ]
31. Headings
  [ * ]
32. Governing language
  [ * ]
33. Execution
  [ * ]
Schedule C
  [ * ]
Amendment of May 23, 2006
  [ * ]
Amendment of June 30, 2006
  [ * ]

 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13.